 

Exhibit 10(h)

 

OLIN CORPORATION

AMENDED AND RESTATED

1997 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

 

(As Amended Effective January 30, 2003)

 

1. Purpose. The purpose of the Olin Corporation 1997 Stock Plan for Non-employee
Directors the (“Plan”) is to promote the long-term growth and financial success
of Olin Corporation by attracting and retaining non-employee directors of
outstanding ability and by promoting a greater identity of interest between its
non-employee directors and its shareholders.

 

2. Definitions. The following capitalized terms utilized herein have the
following meanings:

 

“Board” means the Board of Directors of the Company.

 

“Cash Account” means an account established under the Plan for a Non-employee
Director to which cash meeting fees, Board Chairman fees, Committee Chair fees
and retainers, or other amounts under the Plan, have been or are to be credited
in the form of cash.

 

“Change in Control” means the occurrence of any one of the following events:

 

(a) individuals who, on November 1, 2002, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to November 1, 2002,
whose election or nomination for election was approved (either by a specific
vote or by approval of the proxy statement of Olin Corporation in which such
person is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of Olin Corporation as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(b) any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Olin Corporation representing 20% or more of the
combined voting power of Olin Corporation’s then outstanding securities eligible
to vote for the election of the Board (the “Olin Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control if such event results from any of the following: (A) the



--------------------------------------------------------------------------------

acquisition of Olin Voting Securities by Olin Corporation or any of its
subsidiaries, (B) the acquisition of Olin Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by Olin Corporation or
any of its subsidiaries, (C) the acquisition of Olin Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) the acquisition of Olin Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii));

 

(i) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving Olin Corporation or any of its
subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of Olin Corporation to an entity that is not an
affiliate of Olin Corporation (a “Sale”), unless immediately following such
Reorganization or Sale: (A) more than 50% of the total voting power (in respect
of the election of directors, or similar officials in the case of an entity
other than a corporation) of (x) the entity resulting from such Reorganization,
or the entity which has acquired all or substantially all of the assets of Olin
Corporation (in either case, the “Surviving Entity”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Olin Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Olin Voting Securities were converted pursuant to such Reorganization or
Sale), and such voting power among the holders thereof is in substantially the
same proportion as the voting power of such Olin Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Entity or the Parent Entity), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the outstanding voting securities of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and (C)
at least a majority of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the approval by
the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Directors (any Reorganization or Sale which
satisfies all of the criteria specified in (A), (B) and (C) above being deemed
to be a “Non-Qualifying Transaction”);

 

(ii) the stockholders of Olin Corporation approve a plan of complete liquidation
or dissolution of Olin Corporation.

 

Notwithstanding the foregoing , the acquisition by any person of beneficial
ownership of 20% or more of the combined voting power of Olin Voting Securities
solely as a result of the acquisition of Olin Voting Securities by Olin
Corporation which reduces the number of Olin Voting Securities outstanding shall
be deemed not to result in Change in Control; provided, however, that if such
person subsequently becomes the beneficial owner of additional Olin Voting
Securities that increases the percentage of outstanding Olin Voting Securities
beneficially owned

 

 

2



--------------------------------------------------------------------------------

by such person, a Change in Control of Olin Corporation shall then be deemed to
occur.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee (or its successor) of the Board.

 

“Common Stock” means the Company’s Common Stock, $1.00 par value per share.

 

“Company” means Olin Corporation, a Virginia corporation, and any successor.

 

“Credit Date” means the second Thursday after the regularly scheduled board
meeting in each calendar quarter (January, April, July and October).

 

“Excess Retainer” means with respect to a Non-employee Director the amount of
the full annual cash retainer payable to such Non-employee Director from time to
time by the Company for service as a director in excess of $25,000, if any;
provided that in the event the annual cash retainer is prorated to reflect that
such Non-employee Director did not serve as such for the full calendar year, the
$25,000 shall be similarly prorated.

 

“Fair Market Value” means, with respect to a date, on a per share basis, with
respect to phantom shares of Common Stock or Spin-Off Company Common Stock, the
average of the high and the low price of a share of Common Stock or Spin-Off
Company Common Stock, as the case may be, as reported on the consolidated tape
of the New York Stock Exchange on such date or if the New York Stock Exchange is
closed on such date, the next succeeding date on which it is open.

 

“Interest Rate” means the rate of interest equal to the Company’s before-tax
cost of borrowing as determined from time to time by the Chief Financial
Officer, the Treasurer or the Controller of the Company (or in the event there
is no such borrowing, the Federal Reserve A1/P1 Composite rate for 90-day
commercial paper plus 10 basis points, as determined by any such officer) or
such other rate as determined from time to time by the Board or the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Non-employee Director” means a member of the Board who is not an employee of
the Company or any subsidiary thereof.

 

“Olin Stock Account” means the Stock Account to which phantom shares of Common
Stock are credited from time to time.

 

“Plan” means this Olin Corporation 1997 Stock Plan for Non-employee Directors as
amended from time to time.

 

3



--------------------------------------------------------------------------------

 

“Prior Plans” means the 1994 Plan and all of the Corporation’s other directors’
compensation plans, programs, or arrangements which provided for a deferred cash
or stock account.

 

“Retirement Date” means the date the Non-employee Director ceases to be a member
of the Board for any reason.

 

“Spin-Off Company” means Arch Chemicals, Inc., a Virginia corporation and any
successor.

 

“Spin-Off Company Common Stock” means shares of common stock of the Spin-Off
Company, par value $1.00 per share.

 

“Spin-Off Company Stock Account” means the Stock Account to which phantom shares
of Spin-Off Company Common Stock are credited.

 

“Stock Account” means an account established under the Plan for a Non-employee
Director to which shares of Common Stock and Spin-Off Company Common Stock have
been or are to be credited in the form of phantom stock, which shall include the
Olin Stock Account and the Spin-Off Company Stock Account.

 

3. Term. The Plan originally became effective January 1, 1997, and, as amended
and restated prior to January 30, 2003, shall remain in effect until shareholder
approval of this amendment and restatement. Upon such shareholder approval, this
Amended and Restated Plan shall become effective, and shall operate and shall
remain in effect until terminated by action of the Board as provided in Section
9 hereof.

 

4. Administration. Full power and authority to construe, interpret and
administer the Plan shall be vested in the Committee. Decisions of the Committee
shall be final, conclusive and binding upon all parties.

 

5. Participation. All Non-employee Directors shall participate in the Plan.

 

6. Grants and Deferrals.

 

(a) Annual Stock Grant. Subject to the terms and conditions of the Plan, on the
second Thursday following the regularly scheduled January Board meeting each
year, each Non-employee Director shall be credited with a number of shares of
Common Stock with an aggregate Fair Market Value on such date equal to $45,000,
rounded to the nearest 100 shares; provided, however, that for 2003, the total
number of shares issuable shall be calculated as of February 13, 2003, but only
the shares issuable with respect to $24,000 of the Annual Stock Grant shall be
credited to the Olin Stock Accounts of Non-employee Directors, and the remaining
shares (together with dividend equivalents on such shares, if any) shall be
credited to the Olin Stock Accounts of the Non-employee Directors as soon as
possible after approval of this

 

4



--------------------------------------------------------------------------------

 

Plan, as amended and restated, by the Company’s shareholders. It is intended
that, in the event this Plan, as amended and restated, is so approved by
shareholders, Non-employee Directors shall receive an aggregate $45,000 Annual
Stock Grant for 2003, under the Plan as in existence prior to January 30, 2003
and as amended. To be entitled to such credit in any calendar year, a
Non-employee Director must be serving as such on January 1 of such year;
provided, however, that in the event a person becomes a Non-employee Director
subsequent to January 1 of a calendar year, such Non-employee Director, on the
Credit Date next following his or her becoming such, shall be credited with that
number of shares (rounded up to the next whole share in the event of a
fractional share) of Common Stock equal to one-twelfth of the number of shares
issued to each other Non-employee Director as the Annual Stock Grant for such
year, multiplied by the number of whole calendar months remaining in such
calendar year following the date he or she becomes a Non-employee Director.
Actual receipt of shares shall be deferred and each eligible Non-employee
Director shall receive a credit to his or her Olin Stock Account in the amount
of such shares and on the date of such credit. A Non-employee Director may elect
in accordance with Section 6(f) to defer to his or her Olin Stock Account
receipt of all or any portion of such shares to a date or dates on or following
such Non-employee Director’s Retirement Date. Except with respect to any shares
the director has so elected to defer, certificates representing such shares
shall be delivered to the Non-employee Director (or in the event of death, to
his or her beneficiary designated pursuant to Section 6(i)) as soon as
practicable following such Non-employee Director’s Retirement Date.

 

(b) Annual Retainer Stock Grant. Subject to the terms and conditions of the
Plan, on the second Thursday following the regularly scheduled January board
meeting of each year, each Non-employee Director who is such on January 1 of
that year shall receive that number of shares (rounded up to the next whole
share) of Common Stock having an aggregate Fair Market Value on the second
Thursday following the regularly scheduled January board meeting of $25,000. In
the event a person becomes in a calendar year a Non-employee Director subsequent
to January 1 and has not received the annual stock retainer for such calendar
year, such person, on the Credit Date next following his or her becoming such,
shall receive that number of shares (rounded up to the next whole share in the
event of a fractional share) of Common Stock having an aggregate Fair Market
Value on such Credit Date equal to $2,084 times the number of whole calendar
months remaining in such calendar year following the date he or she becomes a
Non-employee Director. The annual cash retainer payable to the Non-employee
Director shall be reduced by the aggregate Fair Market Value of the shares the
Non-employee Director receives or defers as the annual retainer stock grant
(excluding any rounding of fractional shares) on the date such Fair Market Value
is calculated. A Non-employee Director may elect to defer receipt of all or any
portion of such shares in accordance with Section 6(f). Except with respect to
any shares the director has so elected to defer, certificates representing such
shares shall be delivered to such Non-employee Director (or in the event of
death, to his or her beneficiary designated pursuant to Section 6(i)) as soon as
practicable following the date as of which the shares are awarded.

 

(c) One-time Stock Grant. Subject to the terms and conditions of the Plan,
receipt of all shares of Olin Stock credited under the one-time grants to
certain Non-employee Directors that the Company made as of January 15, 1997,
shall be deferred. Such Non-employee

 

5



--------------------------------------------------------------------------------

Directors may elect in accordance with Section 6(f) to defer receipt of all or
any portion of such shares to a date or dates following such Non-employee
Director’s Retirement Date. Except with respect to any shares so deferred,
certificates representing such shares shall be delivered to such Non-employee
Directors (or in the event of death, to his or her beneficiary designated
pursuant to Section 6(i)) as soon as practicable following his or her Retirement
Date.

 

(d) Election to Receive Meeting Fees, Chairman of the Board Fees, Committee
Chair Fees and Excess Retainer in Stock in Lieu of Cash. Subject to the terms
and conditions of the Plan, a Non-employee Director may elect to receive all or
a portion of the director meeting fees, fees as Chairman of the Board, fees as a
Committee Chair and the Excess Retainer payable in cash by the Company for his
or her service as a director for the calendar year in the form of shares of
Common Stock. Such election shall be made in accordance with Section 6(f). A
Non-employee Director who so elects to receive all or a portion of the Excess
Retainer in the form of shares for such year shall be paid on the second
Thursday following the regularly scheduled January board meeting (or in the case
of proration, when the annual stock retainer is to be paid or credited) a number
of shares (rounded up to the next whole share in the event of a fractional
share) equal to the amount of Excess Retainer which has been elected to be paid
in shares divided by the Fair Market Value per share on the second Thursday
following the regularly scheduled January board meeting of such calendar year
(or in the case of a Non-employee Director who becomes such after January 1, on
the Credit Date next following the day such new Non-employee Director became
such). The number of shares (rounded up to the next whole share in the event of
a fractional share) for a calendar quarter payable to a Non-employee Director
who so elects to receive meeting fees, Board Chairman fees, or Committee Chair
fees in the form of shares shall be equal to the aggregate Fair Market Value on
the Credit Date next following the meeting for which such director meeting fees
have been earned in the case of director meeting fees, or to the aggregate Fair
Market Value on the scheduled payment date in the case of Board Chairman fees
and Committee Chair fees and which are elected to be paid in shares. Except with
respect to any shares the director has elected to defer, certificates
representing such shares shall be delivered to the Non-employee Director as soon
as practicable following the date as of which the Excess Retainer and/or fees
would have been paid in cash absent an election hereunder.

 

(e) Deferral of Meeting Fees, Chairman of the Board Fees, Committee Chair Fees
and Excess Retainer. Subject to the terms and conditions of the Plan, a
Non-employee Director may elect to defer all or a portion of the shares payable
under Section 6(d) and all or a portion of the director meeting fees, fees as
Chairman of the Board, fees as a Committee Chair and Excess Retainer payable in
cash by the Company for his or her service as a director for the calendar year.
The amount of the Excess Retainer deferred in cash shall be credited on the
second Thursday following the regularly scheduled January Board meeting (or in
the case of proration, on the first day of the next calendar month following the
day such new Non-employee Director becomes such). Such election shall be made in
accordance with Section 6(f). A Non-employee Director who elects to so defer
shall have any deferred shares deferred in the form of shares of Common Stock
and any deferred cash fees and retainer deferred in the form of cash.

 

(f) Elections.

 

6



--------------------------------------------------------------------------------

 

(1) Deferrals. All elections under Sections 6(a), 6(b), 6(c), 6(d), 6(e),
6(f)(2) and 6(f)(3) shall (A) be made in writing and delivered to the Secretary
of the Company and (B) be irrevocable. All Non-employee Director elections for
payments in cash or stock or for deferrals shall be made before January 1 of the
year in which the shares of Common Stock or director’s fees and retainer are to
be earned (or, in the case of an individual who becomes a Non-employee Director
during a calendar year, prior to the date of his or her election as a director).
Deferral elections shall also (A) specify the portions (in 25% increments) to be
deferred and (B) specify the future date or dates on which deferred amounts are
to be paid, or the future event or events upon the occurrence of which the
deferred amounts are to be paid, and the method of payment (lump sum or annual
installments (up to 10)). However, Non-employee Directors may elect to defer all
of his or her cash dividends on the Stock Account in whole and not in part and
all of his or her interest on the Cash Account in whole but not in part.
Installment payments from an Account shall be equal to the Account balance
(expressed in shares in the case of the Stock Account, otherwise the cash value
of the Account) at the time of the installment payment times a fraction, the
numerator of which is one and the denominator of which is the number of
installments not yet paid. Fractional shares to be paid in any installment shall
be rounded up to the next whole share. In the event of an election under Section
6(d) for director meeting fees, Board Chairman fees, Committee Chair fees or
Excess Retainer to be paid in shares of Common Stock, the election shall specify
the portion (in 25% increments) to be so paid. Any change with respect to the
terms of a Non-employee Director’s election for (A) amount or form of any future
deferral or the form of payment of any director compensation hereunder may be
made at any time prior to such compensation being earned (and in the case of
quarterly fees, prior to the start of the quarter in which the fees are to be
earned) and (B) the timing (which timing may not accelerate a distribution date)
or amount of payments from any Account shall only be effective if made at least
six months prior to the payout and in the calendar year prior to the calendar
year payout is to occur.

 

(2) Olin Stock Account. On the Credit Date (or in the case of a proration, on
the first day of the appropriate calendar month), a Non-employee Director who
has elected to defer shares under Sections 6(b) or 6(e) shall receive a credit
to his or her Olin Stock Account. The amount of such credit shall be the number
of shares so deferred (rounded to the next whole share in the event of a
fractional share). A Non-employee Director may elect to defer the cash dividends
paid on his or her Stock Account in accordance with Section 6(f)(4).

 

(3) Cash Account. On the Credit Date or in the case of the Excess Retainer, on
the day on which the Non-employee Director is entitled to receive such Excess
Retainer, a Non-employee Director who has elected to defer cash fees and/or the
Excess Retainer under Section 6(e) in the form of cash shall receive a credit to
his or her Cash Account. The amount of the credit shall be the dollar amount of
such Director’s meeting fees, Board Chairman fees or Committee Chair fees earned
during the immediately preceding quarterly period or the amount of the Excess
Retainer to be paid for the

 

7



--------------------------------------------------------------------------------

calendar year, as the case may be, and in each case, specified for deferral in
cash. A Non-employee Director may elect to defer interest paid on his or her
Cash Account in accordance with Section 6(f)(4).

 

(4) Dividends and Interest. Each time a cash dividend is paid on Common Stock or
Spin-Off Company Common Stock, a Non-employee Director who has shares of such
stock credited to his or her Stock Account shall be paid on the dividend payment
date such cash dividend in an amount equal to the product of the number of
shares credited to the Non-employee Director’s Olin Stock Account or Spin-Off
Company Stock Account, as the case may be, on the record date for such dividend
times the dividend paid per applicable share unless the director has elected to
defer such dividend to his or her applicable Stock Account as provided herein.
If the Non-employee Director has elected to defer such dividend, he or she shall
receive a credit for such dividends on the dividend payment date to his or her
Olin Stock Account or Spin-Off Company Stock Account, as the case may be. The
amount of the dividend credit shall be the number of shares (rounded to the
nearest one-thousandth of a share) determined by multiplying the dividend amount
per share by the number of shares credited to such director’s applicable Stock
Account as of the record date for the dividend and dividing the product by the
Fair Market Value per share of Common Stock or Spin-Off Company Common Stock, as
the case may be, on the dividend payment date. A Non-employee Director who has a
Cash Account shall be paid directly on each Credit Date interest on such
account’s balance at the end of the preceding quarter, payable at a rate equal
to the Interest Rate in effect for such preceding quarter unless such
Non-employee Director has elected to defer such interest to his or her Cash
Account, in which case such interest shall be credited to such Cash Account on
the Credit Date.

 

(5) Payouts. Cash Accounts and the Spin-Off Company Stock Account will be paid
out in cash and Olin Stock Accounts shall be paid out in shares of Common Stock
unless the Non-employee Director elects at the time the payment is due to take
the Olin Stock Account in cash. Cash amounts and certificates representing
shares credited to the Olin Stock Account shall be delivered to the Non-employee
Director as soon as practicable following the termination of the deferral and
consistent therewith.

 

(g) No Stock Rights. Except as expressly provided herein, the deferral of shares
of Common Stock or Spin-Off Company Common Stock into a Stock Account shall
confer no rights upon such Non-employee Director, as a shareholder of the
Company or of the Spin-Off Company or otherwise, with respect to the shares held
in such Stock Account, but shall confer only the right to receive such shares
credited as and when provided herein.

 

(h) Change in Control. Notwithstanding anything to the contrary in this Plan or
any election, in the event a Change in Control occurs, amounts and shares
credited to Cash Accounts (including interest accrued to the date of payout) and
Stock Accounts shall be promptly distributed to Non-employee Directors except
the Olin Stock Account shall be paid out in cash and not in the form of shares
of Common Stock. For this purpose, the cash value of the amount in the Stock
Account shall be determined by multiplying the number of shares held in the Olin

 

8



--------------------------------------------------------------------------------

Stock Account or the Spin-Off Company Stock Account by the higher of (i) the
highest Fair Market Value of Common Stock or Spin-Off Company Common Stock, as
appropriate, on any date within the period commencing 30 days prior to such
Change in Control and ending on the date of the Change in Control, or (ii) if
the Change in Control occurs as a result of a tender or exchange offer or
consummation of a corporate transaction, then the highest price paid per share
of Common Stock or Spin-Off Company Common Stock, as appropriate, pursuant
thereto.

 

(i) Beneficiaries. A Non-employee Director may designate at any time and from
time to time a beneficiary for his or her Stock and Cash Accounts in the event
his or her Stock or Cash Account may be paid out following his or her death.
Such designation shall be in writing and must be received by the Company prior
to the death to be effective.

 

(j) Prior Plan Accounts. Any transfers made to a Cash Account or a Stock Account
from Prior Plans shall be maintained and administered pursuant to the terms and
conditions of this Plan; provided that prior annual 100- or 204-share grant
deferrals shall be treated as deferrals of 204-share grants under this Plan, the
$25,000 annual share grant under the 1994 Plan shall be treated as deferrals
under Paragraph 6(b) hereof and deferrals of meeting fees under all Prior Plans
and of the Excess Retainer under the 1994 Plan shall be treated as deferrals
under Paragraph 6(d) hereof. Prior elections and beneficiary designations under
the 1994 Plan and this Plan shall govern this Plan unless changed subsequent to
October 2, 1997.

 

(k) Stock Account Transfers. A Non-Employee Director may elect from time to time
to transfer all or a portion (in 25% increments) of his or her Spin-Off Company
Stock Account to his or her Olin Stock Account. The amount of phantom shares of
Common Stock to be credited to a Non-Employee Director’s Olin Stock Account
shall be equal to the number of shares of Common Stock that could be purchased
if the number of phantom shares of Spin-Off Company Common Stock in his or her
Spin-Off Company Stock Account being transferred were sold and the proceeds
reinvested in Common Stock based on the Fair Market Value of each. Except as
provided in Section 6(f)(4) with respect to dividends or in Section 8, no
additional contributions or additions may be made to a Non-Employee Director’s
Spin-Off Company Stock Account after the Distribution Date.

 

7. Limitations and Conditions.

 

(a) Total Number of Shares. The total number of shares of Common Stock that may
be issued to Non-employee Directors under the Plan is 300,000. Such total number
of shares may consist, in whole or in part, of authorized but unissued shares.
The foregoing number may be increased or decreased by the events set forth in
Section 8 below. No fractional shares shall be issued hereunder. In the event a
Non-employee Director is entitled to a fractional share, such share amount shall
be rounded upward to the next whole share amount.

 

(b) No Additional Rights. Nothing contained herein shall be deemed to create a
right in any Non-employee Director to remain a member of the Board, to be
nominated for reelection or to be reelected as such or, after ceasing to be such
a member, to receive any cash or shares of Common Stock under the Plan which are
not already credited to his or her accounts.

 

9



--------------------------------------------------------------------------------

 

8. Stock Adjustments. In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of shares or recapitalization or change in capitalization, or any
other similar corporate event, the Committee may make such adjustments in (i)
the aggregate number of shares of Common Stock that may be issued under the Plan
as set forth in Section 7(a) and the number of shares that may be issued to a
Non-employee Director with respect to any year as set forth in Section 6(a) and
the number of shares of Olin Common Stock or Spin-Off Company Common Stock, as
the case may be, held in a Stock Account, (ii) the class of shares that may be
issued under the Plan and (iii) the amount and type of payment that may be made
in respect of unpaid dividends on shares of Spin-Off Company Common Stock or
Common Stock whose receipt has been deferred pursuant to Section 6(f), as the
Committee shall deem appropriate in the circumstances. The determination by the
Committee as to the terms of any of the foregoing adjustments shall be final,
conclusive and binding for all purposes of the Plan.

 

9. Amendment and Termination. This Plan may be amended, suspended or terminated
by action of the Board, except to the extent that amendments are required to be
approved by the Company’s shareholders under applicable law or the rules of the
New York Stock Exchange or any other exchange or market system on which the
Common Stock is listed or traded. No termination of the Plan shall adversely
affect the rights of any Non-employee Director with respect to any amounts
otherwise payable or credited to his or her Cash Account or Stock Account.

 

10. Nonassignability. No right to receive any payments under the Plan or any
amounts credited to a Non-employee Director’s Cash or Stock Account shall be
assignable or transferable by such Non-employee Director other than by will or
the laws of descent and distribution or pursuant to a domestic relations order.
The designation of a beneficiary under Section 6(i) by a Non-employee Director
does not constitute a transfer.

 

11. Unsecured Obligation. Benefits payable under this Plan shall be an unsecured
obligation of the Company.

 

12. Rule 16b-3 Compliance. It is the intention of the Company that all
transactions under the Plan be exempt from liability imposed by Section 16(b) of
the Exchange Act. Therefore, if any transaction under the Plan is found not to
be in compliance with an exemption from such Section 16(b), the provision of the
Plan governing such transaction shall be deemed amended so that the transaction
does so comply and is so exempt, to the extent permitted by law and deemed
advisable by the Committee, and in all events the Plan shall be construed in
favor of its meeting the requirements of an exemption.

 

10